

Exhibit 10.6



EDISON INTERNATIONAL
2008 EXECUTIVE SEVERANCE PLAN
Amended and Restated Effective
February 25, 2015







--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page

PREAMBLE
1
ARTICLE 1 DEFINITIONS
1
ARTICLE 2 SEVERANCE BENEFITS
5
2.1
Right to Severance Benefits
5
2.2
Right to Change in Control Severance Benefits
5
2.3
Severance Benefit - Termination by Employer Without Cause (Other than a
Qualifying Termination Event or Termination due to the Eligible Employee’s
Disability)
6
2.3.1
Cash Benefit
6
2.3.2
Health Care Coverage Benefit
7
2.3.3
[Reserved]
7
2.3.4
Survivor Benefit Plan Extension
8
2.3.5
Outplacement Benefit
8
2.3.6
Educational Assistance Benefit
8
2.3.7
[Reserved]
8
2.4
Change in Control Severance Benefits
8
2.4.1
Senior Officer Enhanced Benefit
8
2.4.2
Certain Additional Enhanced Benefits
9
2.5
Termination for Other Reasons
9
2.6
Termination and Repayment of Benefits
10
2.7
Notice of Termination
11
ARTICLE 3 TAXES
11
ARTICLE 4 [RESERVED]
11
ARTICLE 5 BENEFICIARY DESIGNATION
11
ARTICLE 6 CONDITIONS RELATED TO BENEFITS
12
6.1
Nonassignability
12
6.2
No Right to Assets
12
6.3
Payment of Obligations Absolute
13
6.4
Other Benefit Plans
13
6.5
Incapacity
14
6.6
Six-Month Delay
14


i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



6.7
Termination of Employment
14
6.8
Re-Employment
14
ARTICLE 7 CLAIMS AND REVIEW PROCEDURES
15
7.1
Claims Procedures
15
7.2
Dispute Arbitration
15
ARTICLE 8 SUCCESSORS AND ASSIGNMENT
16
8.1
Successors to an Employer
16
8.2
Sale, Spin-Off, or Liquidation of an Employer
17
ARTICLE 9 ADMINISTRATION OF THE PLAN
17
9.1
Administrator Action
17
9.2
Powers and Duties of the Administrator
17
9.3
Plan Interpretation
18
9.4
Information
18
9.5
Compensation, Expenses and Indemnity
18
ARTICLE 10 MISCELLANEOUS
19
10.1
Release and Agreement
19
10.2
Term of the Plan
19
10.3
Employment Status
20
10.4
Gender, Singular and Plural
20
10.5
Validity
20
10.6
Modification
21
10.7
Notice
21
10.8
Applicable Law
21
10.9
WARN Act
21
10.10
Statutes and Regulations
22




ii



--------------------------------------------------------------------------------




EDISON INTERNATIONAL
2008 EXECUTIVE SEVERANCE PLAN
PREAMBLE
Edison International hereby amends and restates the Edison International
Executive Severance Plan effective February 25, 2015. This Plan is intended to
be an “employee benefit plan” within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended.
The purpose of this Plan is to provide for continuity in the management and
operations of the Employers by offering Eligible Employees of the Affiliates
employment protection and financial security.
ARTICLE 1
DEFINITIONS
Capitalized terms in the text of the Plan are defined as follows:
Administrator means the Compensation and Executive Personnel Committee of the
Board of Directors of EIX.
Affiliate means EIX or any corporation or entity which (i) along with EIX, is a
component member of a “controlled group of corporations’ within the meaning of
Section 414(b) of the Code, and (ii) has approved the participation of its
Executives in the Plan.
Beneficiary means the person or persons or entity designated as such in
accordance with Article 5 of the Plan.
Board means the Board of Directors of EIX.
Cause means the occurrence of either or both of the following:
(1)The Eligible Employee’s conviction for, or pleading guilty or nolo contendere
to, committing an act of fraud, embezzlement, theft, or other act constituting a
felony; or
(2)The willful engaging by the Eligible Employee in misconduct that:
(i)if the event giving rise to the termination of the Eligible Employee’s
employment does not occur during a Protected Period, is in violation of EIX’s
and/or the Eligible Employee’s Employer’s policies and practices applicable to
the Eligible Employee from time to time; or
(ii)if the event giving rise to the termination of the Eligible Employee’s
employment occurs during a Protected Period, would have resulted in the
termination of the Eligible Employee’s employment by EIX or the Eligible
Employee’s Employer under EIX’s and/or the Eligible Employee’s Employer’s
policies and practices applicable to the Eligible Employee in effect immediately
prior to the start of the Protected Period.




--------------------------------------------------------------------------------




However, no act or failure to act, on the Eligible Employee’s part, shall be
considered “willful” unless done, or omitted to be done, by the Eligible
Employee not in good faith and without reasonable belief that his or her action
or omission was in the best interest of EIX and his or her Employer.
CEO means the Chief Executive Officer of EIX.
Change in Control means a change in control shall be deemed to have occurred as
of the first day that any one or more of the following conditions shall have
been satisfied:
(1)    Any Person (other than a trustee or other fiduciary holding securities
under an employee benefit plan of EIX) becomes the Beneficial Owner, directly or
indirectly, of securities of EIX representing thirty percent (30%) or more of
the combined voting power of EIX’s then outstanding securities. For purposes of
this clause, “Person” shall mean any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), except that such term shall not include one or
more underwriters acquiring newly-issued voting securities (or securities
convertible into voting securities) directly from EIX with a view towards
distribution; and the term “Beneficial Owner” shall mean as defined under
Rule 13d-3 promulgated under the Exchange Act.
(2)    On any day after the Effective Date (the “Reference Date”) Continuing
Directors cease for any reason to constitute a majority of the Board. A director
is a “Continuing Director” if he or she either:
(i)    was a member of the Board on the applicable Initial Date (an “Initial
Director”); or
(ii)    was elected to the Board, or was nominated for election by EIX’s
shareholders, by a vote of at least two-thirds (2/3) of the Initial Directors
then in office.
A member of the Board who was not a director on the applicable Initial Date
shall be deemed to be an Initial Director for purposes of clause (ii) above if
his or her election, or nomination for election by EIX’s shareholders, was
approved by a vote of at least two-thirds (2/3) of the Initial Directors
(including directors elected after the applicable Initial Date who are deemed to
be Initial Directors by application of this provision) then in office. For these
purposes, “Initial Date” means the later of (i) the Effective Date or (ii) the
date that is two years before the Reference Date.
(3)    EIX is liquidated; all or substantially all of EIX’s assets are sold in
one or a series of related transactions; or EIX is merged, consolidated, or
reorganized with or involving any other corporation, other than a merger,
consolidation, or reorganization that results in the voting securities of EIX
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the combined voting power of
the voting securities of EIX (or such surviving entity) outstanding immediately
after such merger, consolidation, or reorganization.
Notwithstanding the foregoing, a bankruptcy of EIX or a sale or spin-off of an
affiliate of EIX (short of a dissolution of EIX or a liquidation of
substantially all of EIX’s assets, determined on an aggregate basis) will not
constitute a Change in Control of EIX.

2

--------------------------------------------------------------------------------




(4)    The consummation of such other transaction that the Board may, in its
discretion in the circumstances, declare to be a Change in Control of EIX for
purposes of this Plan.
COBRA means the health care continuation coverage requirements set forth in
Section 4980B of the Code.
Code means the Internal Revenue Code of 1986, as amended.
Disability means the Eligible Employee (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve months or (ii) is, by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve months, receiving income replacement benefits for a
period of not less than three months under a plan covering employees of the
Employer.
Effective Date means December 31, 2008.
EIX means Edison International, or any successor thereto as provided in
Section 8.1.
Eligible Employee means an Executive of an Affiliate or an employee of an
Affiliate who was an Executive of an Affiliate after a Potential Change in
Control (unless and until the Board declares in good faith that the
circumstances giving rise to the Potential Change in Control will not result in
an actual Change in Control or an actual Change in Control occurs) or during a
Protected Period.
Employer means the Affiliate employing the Eligible Employee. As the context may
require, an Eligible Employee’s Employer means the Employer that employs or last
employed the Eligible Employee.
Exchange Act means the United States Securities Exchange Act of 1934, as
amended.
Executive means an Employee of an Affiliate who is designated an Executive by
the chief executive officer of that Affiliate or who is elected as a Vice
President or officer of higher rank by the board of that Affiliate or the Board
of EIX.
Executive Retirement Plan means the EIX 2008 Executive Retirement Plan, as
amended from time to time, or any similar or successor plan sponsored by an
Employer.
Good Reason means, without the Eligible Employee’s express written consent, the
occurrence of any one or more of the following during the Protected Period:
(1)    A material diminution in the Eligible Employee’s authorities, duties,
and/or responsibilities.
______________________
1 Effective December 31, 2013, no EME Individual shall be an “Eligible Employee”
under this Plan. For this purpose, EME’s employees, EME’s former employees, and
their respective beneficiaries are collectively referred to as “EME
Individuals,” and “EME” refers to Edison Mission Energy and its subsidiaries.

3

--------------------------------------------------------------------------------




(2)    A material diminution by the Eligible Employee’s Employer of the Eligible
Employee’s Salary as in effect on the Effective Date, or as the same shall be
increased from time to time.
(3)    The relocation of the Eligible Employee’s principal office more than 50
miles from the Eligible Employee’s principal office.
(4)    Any other action or inaction that constitutes a material breach by the
Employer of the agreement under which the Eligible Employee provides services.
The foregoing events shall only constitute “Good Reason” if the Eligible
Employee provides notice to the Employer of the existence of the condition
within 90 days of its initial existence and the Employer does not remedy the
condition within 30 days.
Person shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a group as
contemplated by Sections 13(d)(3) and 14(d)(2) thereof.
Plan means the EIX 2008 Executive Severance Plan.
Potential Change in Control shall be deemed to have occurred as of the first day
that any one or more of the following conditions shall have been satisfied:
(1)    Any Person (other than a trustee or other fiduciary holding securities
under an employee benefit plan of EIX or of an EIX affiliate):
(i)    announces an intention to take action which, if consummated, would result
in a Change in Control; or
(ii)    becomes the Beneficial Owner, directly or indirectly, of securities of
EIX representing fifteen percent (15%) or more of the combined voting power of
EIX’s then outstanding securities. For purposes of this clause, “Person” (and
“group” as used in the definition of Person) shall not include one or more
underwriters acquiring newly-issued voting securities (or securities convertible
into voting securities) directly from EIX with a view towards distribution.
(2)    EIX enters into an agreement that, if consummated, would result in a
Change in Control.
(3)    The Board declares that a Potential Change in Control has occurred for
purposes of this Plan.
Protected Period means the period related to a Change in Control that is deemed
to commence on the date that is six months before the date of the actual Change
in Control and end on the date that is two years after the Change in Control.
Qualifying Termination Event means, as to an Eligible Employee, the occurrence
of one or both of the following events within the Protected Period corresponding
to a Change in Control:
(1)    A termination of the Eligible Employee’s employment by his or her
Employer, without the Eligible Employee’s consent, for reasons other than Cause
or Disability; or

4

--------------------------------------------------------------------------------




(2)    A termination of employment by the Eligible Employee for Good Reason;
provided that the termination of employment is in no event later than two years
following the initial existence of the Good Reason condition.
Retiree Health Care Program means, as to an Eligible Employee, the Eligible
Employee’s Employer’s retiree health care program (if any).
Salary means the Eligible Employee’s basic pay from the Employer (excluding
bonuses, special awards, commissions, severance pay, and other non-regular forms
of compensation).
Separation from Service occurs when an Eligible Employee dies, retires, or
otherwise has a termination of employment from the Employer that constitutes a
“separation from service” within the meaning of Treasury Regulation
Section 1.409A-1(h)(1), without regard to the optional alternative definitions
available thereunder.
Target Bonus Percentage means the target, stated as a percentage of salary,
fixed by the CEO of the Employer or by the Administrator for the bonus to be
awarded to the Eligible Employee pursuant to the terms of the Executive
Incentive Compensation Plan, the 2007 Performance Incentive Plan or a successor
plan governing annual executive bonuses.
Termination Date means, in the case of an Eligible Employee who becomes entitled
to benefits under this Plan, the day on which the Eligible Employee incurs a
Separation from Service in connection with the event that entitles the Eligible
Employee to such benefits.
ARTICLE 2
SEVERANCE BENEFITS
2.1    Right to Severance Benefits
Subject to Sections 2.6, 8.2, 10.1, and 10.9, an Eligible Employee shall be
entitled to receive from his or her Employer the benefits described in
Section 2.3 if the Eligible Employee’s employment by his or her Employer is
terminated by the Employer without Cause (and other than due to the Eligible
Employee’s Disability). Notwithstanding anything else contained herein to the
contrary, an Eligible Employee shall not be entitled to receive the benefits
described in Section 2.3 if the Eligible Employee is entitled to benefits under
or as described in Section 2.2.
2.2    Right to Change in Control Severance Benefits
Subject to Sections 2.6, 8.2, 10.1, and 10.9, an Eligible Employee shall be
entitled to receive the benefits described in Section 2.4 if the Eligible
Employee incurs a Qualifying Termination Event. If more than one Qualifying
Termination Event occurs with respect to an Eligible Employee, such events shall
constitute a single Qualifying Termination Event and the provisions of
Section 2.4 shall apply with respect to the Eligible Employee only once. An
Eligible Employee’s continued employment shall not constitute a consent to, or a
waiver of rights with respect to, any circumstances constituting Good Reason for
purposes of determining if a Qualifying Termination Event has occurred with
respect to the Eligible Employee.

5

--------------------------------------------------------------------------------




2.3
Severance Benefit - Termination by Employer Without Cause (Other than a
Qualifying Termination Event or Termination due to the Eligible Employee’s
Disability)

In the event that an Eligible Employee becomes entitled to receive benefits in
accordance with Section 2.1, then the Eligible Employee shall be entitled to the
benefits described in Sections 2.3.1 through 2.3.6 below.
2.3.1    Cash Benefit
The Eligible Employee’s Employer shall pay to the Eligible Employee a
non-discounted cash amount equal to the sum of the following:
(a)    an amount equal to the greater of:
(1)    one times the highest annualized rate of the Eligible Employee’s Salary
in effect at any time during the 24-month period ending on the Eligible
Employee’s Termination Date, or
(2)    one times the highest weekly rate of the Eligible Employee’s Salary in
effect at any time during the 24-month period ending on the Eligible Employee’s
Termination Date multiplied by the number of weeks that would have been used (if
the Eligible Employee had not been an Executive) to determine the Eligible
Employee’s cash severance benefit under the non-executive severance plan (if
any) maintained by the Eligible Employee’s Employer and as in effect on the
Eligible Employee’s Termination Date;
(b)    except as provided in EIX’s 2008 Executive Bonus Program (or successor
annual bonus program for the relevant year) as to an Eligible Employee who is
covered by such program, in the calendar year in which the Eligible Employee’s
Termination Date occurs, a pro rata portion (based on the number of weekdays
that elapsed in the calendar year in which the Eligible Employee’s Termination
Date occurs between the start of that calendar year and the Eligible Employee’s
Termination Date) of the Eligible Employee’s highest Target Bonus Percentage in
effect at any time during the 24-month period ending on the Eligible Employee’s
Termination Date multiplied by the Eligible Employee’s highest annualized Salary
in effect at any time during such 24-month period; and
(c)    an amount equal to one times the highest annualized rate of the Eligible
Employee’s Salary in effect at any time during the 24-month period ending on the
Eligible Employee’s Termination Date times the Eligible Employee’s highest
Target Bonus Percentage in effect at any time during the 24-month period ending
on the Eligible Employee’s Termination Date.
The amount determined under this Section 2.3.1 shall be paid as a lump sum
without notice or demand within 65 days following the date of the Eligible
Employee’s Separation from Service, but only if EIX has timely received from the
Eligible Employee the agreement referenced in Section 10.1.

6

--------------------------------------------------------------------------------




2.3.2    Health Care Coverage Benefit
(a)    The Eligible Employee will be eligible to participate in the Retiree
Health Care Program if, under the terms of the non-executive severance plan (if
any) maintained by the Eligible Employee’s Employer and as in effect on the
Eligible Employee’s Termination Date, the Eligible Employee would otherwise have
been eligible (if he or she had not been an Executive) for participation in the
Retiree Health Care Program by virtue of his or her age and service. For
purposes of clarity, any healthcare benefits and subsidy (as opposed to
eligibility) will be determined under the Retiree Health Care Program and not
the non-executive severance plan.
(b)    If the Eligible Employee is not eligible for the Retiree Health Care
Program in accordance with Section 2.3.2(a), is not otherwise eligible for the
Retiree Health Care Program, or his or her Employer does not maintain a retiree
health care program, the Eligible Employee will receive an extension of health
care coverage for a period following the Eligible Employee’s Termination Date
that is the greater of 12 months or the extension period for which the Eligible
Employee would have been eligible (if he or she had not been an Executive) under
the non‑executive severance program (if any) maintained by the Eligible
Employee’s Employer and as in effect on the Eligible Employee’s Termination Date
but in no event longer than the maximum period the Eligible Employee would be
entitled to continuation coverage under COBRA. Any continued coverage in
accordance with the preceding sentence shall be on terms similar to those as in
effect under the Eligible Employee’s Employer’s health care program in effect
with respect to the Eligible Employee immediately before the termination of his
or her employment and based on the Eligible Employee’s coverage elections in
effect at such time, provided that the actual healthcare benefits and subsidy
will be determined under the Eligible Employee’s Employer’s healthcare program
as it may be amended from time to time. Notwithstanding Section 6.3 to the
contrary, EIX and/or the Eligible Employee’s Employer, as applicable, shall not
be obligated to continue such coverage if the Eligible Employee obtains similar
coverage from any successor employer or from a health insurance exchange. EIX
and/or the Eligible Employee’s Employer, as applicable, shall give the Eligible
Employee the required COBRA benefit continuation notice prior to (and the
Eligible Employee’s eligibility for continuation benefits under COBRA shall
commence as of) the end of the applicable period determined as set forth above.
(c)    An Eligible Employee’s coverage under the Retiree Health Care Program
pursuant to Section 2.3.2(a) is subject to the Eligible Employee’s Employer’s
ability to amend and/or terminate coverage under its Retiree Health Care Program
from time to time.  In the event that an Eligible Employee is covered under a
Retiree Health Care Program pursuant to Section 2.3.2(a) and, in the period of
time contemplated by Section 2.3.2(b) for the extension of health care coverage
pursuant to such section, the Eligible Employee’s Employer terminates its
Retiree Health Care Program, the Eligible Employee shall be entitled to an
extension of coverage under and pursuant to Section 2.3.2(b) for the balance of
the extension period contemplated by Section 2.3.2(b) and following the
cessation of the Eligible Employee’s coverage under the Retiree Health Care
Program.
2.3.3    [Reserved]

7

--------------------------------------------------------------------------------




2.3.4    Survivor Benefit Plan Extension
If the Eligible Employee was eligible to participate in the EIX 2008 Survivor
Benefit Plan (or predecessor plan) at any point during the 12 months preceding
the Eligible Employee’s Termination Date, the Eligible Employee will be entitled
to continued coverage under such Survivor Benefit Plan for the one-year period
commencing on the Eligible Employee’s Termination Date.
2.3.5    Outplacement Benefit
The Eligible Employee shall be entitled to reimbursement of up to $20,000 for
reasonable outplacement costs incurred in the two-year period commencing on his
or her Termination Date. Any such reimbursements shall be paid to the Eligible
Employee by the end of the third taxable year of the Eligible Employee following
the taxable year in which the Eligible Employee’s Separation from Service
occurred.
2.3.6    Educational Assistance Benefit
The Eligible Employee shall be entitled to the educational assistance benefit to
which he or she would have been entitled (if he or she had not been an
executive) under the non-executive severance plan, if any, maintained by his or
her Employer and as in effect on the Eligible Employee’s Termination Date. To
the extent any educational assistance benefits or reimbursements are taxable to
the Eligible Employee and provide for a deferral of compensation within the
meaning of Section 409A of the Code, any such reimbursements or benefits shall
be paid to the Eligible Employee on or before the last day of the Eligible
Employee’s taxable year following the taxable year in which the expense was
incurred, shall not be subject to liquidation or exchange for other benefits and
the reimbursements or benefits that the Eligible Employee receives in one
taxable year shall not affect the amount of reimbursements or benefits that the
Eligible Employee receives in any other taxable year.
2.3.7    [Reserved]
2.4    Change in Control Severance Benefits
If an Eligible Employee incurs a Qualifying Termination Event, the Eligible
Employee shall be entitled to the benefits described in Sections 2.3.1 through
2.3.6 above, subject to the following subsections of this Section 2.4.
2.4.1    Senior Officer Enhanced Benefit
If the Eligible Employee was a Senior Vice President or an officer of higher
rank of EIX, Southern California Edison Company, Edison Energy, Inc., or Edison
Energy Support Services, LLC within the 12 month period preceding his or her
Termination Date but is not covered by Section 2.4.2, then the Eligible Employee
will be entitled to the benefit modifications described in this Section 2.4.1.
“Two times” will be substituted for “one times” in Section 2.3.1, including for
purposes of determining the Eligible Employee’s benefit under Section 2.3.1(c).
“Two-year period” will be substituted for “one-year period” in Section 2.3.4.
“$30,000” will be substituted

8

--------------------------------------------------------------------------------




for “$20,000” in Section 2.3.5. Benefits under Section 2.3.2 will be extended to
the maximum period permitted under COBRA.
2.4.2    Certain Additional Enhanced Benefits
If the Eligible Employee was the Chief Executive Officer of EIX, the President
of Southern California Edison Company or Edison Energy, Inc., or the General
Counsel or Chief Financial Officer of EIX within the 12 month period preceding
his or her Termination Date, then the Eligible Employee will be entitled to the
benefit modifications described in this Section 2.4.2. “Three times” will be
substituted for “one times” in Section 2.3.1, including for purposes of
determining the Eligible Employee’s benefit under Section 2.3.1(c). “Three-year
period” will be substituted for “one-year period” in Section 2.3.4.
“$50,000”2008 E will be substituted for “$20,000” in Section 2.3.5. Benefits
under Section 2.3.2 will be extended to the maximum period permitted under
COBRA.
2.5    Termination for Other Reasons
Except as expressly provided below, EIX and an Eligible Employee’s Employer
shall have no obligations (or no further obligations, as the case may be) to the
Eligible Employee under this Plan if:
(a)    the Eligible Employee’s employment is terminated by his or her Employer
for Cause;
(b)    the Eligible Employee terminates his or her employment with his or her
Employer during a Protected Period other than for Good Reason;
(c)    the Eligible Employee’s employment by his or her Employer terminates due
to the Eligible Employee’s Disability or death;
(d)    the Eligible Employee terminates his or her employment with his or her
Employer for any reason if the termination occurs outside of a Protected Period;
or
(e)    the Eligible Employee is employed by an Employer that is sold, spun off,
or liquidated and the Eligible Employee is no longer covered by this Plan as
provided in Section 8.2 or the Eligible Employee does not timely comply with
Section 10.1.
Notwithstanding anything else contained herein to the contrary, a termination of
an Eligible Employee’s employment on account of the Eligible Employee reaching
mandatory retirement age, as such age may be defined from time to time in
policies adopted by EIX or his or her Employer prior to the commencement of the
Protected Period, to the extent such policies are applicable to the Eligible
Employee immediately prior to the commencement of the Protected Period and to
the extent such policies are consistent with applicable law, shall not entitle
the Eligible Employee to the benefits described in Section 2.3 and shall not be
a Qualifying Termination Event unless the Eligible Employee was otherwise able
to terminate employment for Good Reason immediately prior to his or her
retirement and his or her retirement occurred during a Protected Period.

9

--------------------------------------------------------------------------------




2.6    Termination and Repayment of Benefits
EIX or the Eligible Employee’s Employer may terminate (or cause there to be
terminated, as the case may be) any benefits otherwise payable or to be paid (or
to be provided, as the case may be) to the Eligible Employee under this Plan,
and/or may require the Eligible Employee to repay any benefits previously paid
or provided to the Eligible Employee under this Plan, and EIX and the Eligible
Employee’s Employer shall have no obligations (or no further obligations, as the
case may be) to the Eligible Employee with respect thereto, if:
(a)    at the time of the termination of the Eligible Employee’s employment,
there existed Cause for the Eligible Employee’s Employer to terminate the
Eligible Employee’s employment (regardless of whether such Employer knew of the
circumstances that constituted Cause at the time of such termination or first
became aware of such circumstances after such termination, and regardless of
whether the termination of employment was characterized as being for Cause at
the time of such termination); or
(b)    during the period of the Eligible Employee’s employment by his or her
Employer or at any time thereafter, the Eligible Employee committed or engaged
in a breach of confidentiality, or an unauthorized disclosure or use of inside
information, trade secrets or other confidential information of EIX or any of
its affiliates; or
(c)    during the period of the Eligible Employee’s employment by his or her
Employer or at any time thereafter, the Eligible Employee breached any
no-solicitation obligation owed to EIX or any of its affiliates. (For purposes
of clarity, the no-solicitation obligations covered by this Section 2.6(c)
include, without limitation, those obligations set forth in Section 7 of the
form of Severance Agreement attached hereto as Exhibit A, as those obligations
are set forth in the Eligible Employee’s Severance Agreement.)
Any determination by EIX or the Eligible Employee’s Employer that the Eligible
Employee’s benefits are to be terminated and/or repaid pursuant to this Section
2.6 shall be communicated to the Eligible Employee in writing. Such writing
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for such determination.
However, as to an Eligible Employee who is otherwise eligible for benefits
pursuant to Section 2.3 or 2.4, and who satisfies the requirements of Section
10.1, the Eligible Employee’s minimum aggregate benefit pursuant to Section
2.3.1 (“Minimum Benefit”) shall be the lesser of (i) Ten Thousand Dollars
($10,000), or (ii) the amount of the Eligible Employee’s benefit otherwise
determined pursuant to Section 2.3.1 (giving effect to any adjustment thereto
pursuant to Section 2.4, if applicable in the circumstances). A termination of
benefits pursuant to this Section 2.6 shall not cause the Eligible Employee’s
aggregate benefit pursuant to Section 2.3.1 to be less than the applicable
Minimum Benefit, nor shall a repayment of benefits required under this Section
2.6 require the Eligible Employee to repay the amount of his or her Minimum
Benefit.
The provisions of this Section 2.6 are not in any way in limitation of any other
right or remedy, (at law or otherwise, to obtain specific performance,
injunctive relief, other appropriate relief and/or damages) otherwise available
to EIX or any of its affiliates in the circumstances. Furthermore, the
provisions of this Section 2.6 do not in any way limit any obligation

10

--------------------------------------------------------------------------------




(confidentiality, no-solicitation or otherwise) owed by any Eligible Employee to
EIX or any of its affiliates.
2.7    Notice of Termination
Any termination of an Eligible Employee’s employment by his or her Employer for
Cause or by an Eligible Employee for Good Reason shall be communicated by Notice
of Termination. For purposes of this Plan, a “Notice of Termination” shall mean
a written notice which shall indicate the specific termination provision in this
Plan relied upon, and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Eligible
Employee’s employment under the provision so indicated. The Notice of
Termination shall be effective on the date specified in Section 10.7 of this
Plan. Any Notice of Termination remains subject to the provisions of Section
2.6.
ARTICLE 3
TAXES
EIX and/or the Eligible Employee’s Employer, as applicable, has the right to
withhold from any amount otherwise payable to an Eligible Employee under or
pursuant to this Plan the amount of any taxes that EIX or such Employer may
legally be required to withhold with respect to such payment (including, without
limitation, any United States Federal taxes, and any other state, city, or local
taxes). In the event that tax withholding is required with respect to amounts or
benefits payable or deliverable by EIX or the Eligible Employee’s Employer to an
Eligible Employee and EIX or the Employer cannot satisfy its tax withholding
obligations in the manner described in the preceding sentence, EIX or the
Employer may require the Eligible Employee to pay or provide for the payment of
such required tax withholding as a condition to the payment or delivery of such
amounts or benefits. Each Eligible Employee, former Eligible Employee and
Beneficiary shall be solely responsible for all income and employment taxes
arising in connection with participation in this Plan or benefits hereunder.
ARTICLE 4
[RESERVED]
ARTICLE 5
BENEFICIARY DESIGNATION
The Eligible Employee will have the right, at any time, to designate any person
or persons as Beneficiary (both primary and contingent) to whom payment under
the Plan will be made in the event of the Eligible Employee’s death. The
Beneficiary designation will be effective when it is submitted to the
Administrator during the Eligible Employee’s lifetime in accordance with
procedures established by the Administrator.
The submission of a new Beneficiary designation will cancel all prior
Beneficiary designations. Any finalized divorce or marriage of an Eligible
Employee subsequent to the date of a Beneficiary designation will revoke such
designation, unless in the case of divorce the previous spouse was not
designated as a Beneficiary, and unless in the case of marriage the Eligible
Employee’s new spouse has previously been designated as Beneficiary. The spouse
of a married

11

--------------------------------------------------------------------------------




Eligible Employee must consent in writing to any designation of a Beneficiary
other than the spouse.
If an Eligible Employee fails to designate a Beneficiary as provided above, or
if the Beneficiary designation is revoked by marriage, divorce, or otherwise
without execution of a new designation, or if every person designated as
Beneficiary predeceases the Eligible Employee, then the Administrator will
direct the distribution of the benefits to the Eligible Employee’s estate. If a
primary Beneficiary dies after commencement of payments to the Beneficiary but
prior to completion of benefits under this Plan, and no contingent Beneficiary
has been designated by the Eligible Employee, any remaining payments will be
paid to the primary Beneficiary’s Beneficiary, if one has been designated, or to
the Beneficiary’s estate.
ARTICLE 6
CONDITIONS RELATED TO BENEFITS
6.1    Nonassignability
The benefits provided under the Plan may not be alienated, assigned,
transferred, pledged or hypothecated by or to any person or entity, at any time
or any manner whatsoever. These benefits will be exempt from the claims of
creditors of any Eligible Employee or other claimants and from all orders,
decrees, levies, garnishment or executions against any Eligible Employee to the
fullest extent allowed by law.
6.2    No Right to Assets
The benefits paid under the Plan will be paid from the general funds of the
Employer who last employs the Eligible Employee immediately prior to the time
that the Eligible Employee becomes entitled to benefits hereunder, and the
Eligible Employee and any Beneficiary will be no more than unsecured general
creditors of the Employer with no special or prior right to any assets of the
Employer for payment of any obligations hereunder. Neither the Eligible Employee
nor the Beneficiary will have a claim to benefits from any other Affiliate. EIX
is not a guarantor of the benefit obligations of other participating Affiliates.
By participating in, and by accepting any benefits under, this Plan, Eligible
Employees consent to EIX sponsorship of this Plan, but acknowledge that EIX is
not a guarantor of the benefit obligations of other participating Affiliates.
Each Affiliate is responsible for payment of the accrued benefits under this
Plan with respect to its own Eligible Employees subject to the terms and
conditions set forth herein. Notwithstanding the foregoing or anything in the
definition of “Employer” to the contrary, and at the sole discretion of EIX, EIX
may determine that for purposes of benefits payable under this Plan, EIX shall
be deemed to be the Employer obligated to pay such benefits. Such an election by
EIX may be made, in EIX’s sole discretion, as to all Plan benefits, as to only
certain benefits, and/or as to only certain Affiliates or Eligible Employees,
and will be deemed an assumption of the specified benefit obligations of the
applicable Affiliates. Subject to the further provisions hereof, EIX will be
solely obligated to pay any such benefits and no Eligible Employee (or
Beneficiary) will have a claim as to any other Affiliate with respect to such
benefits. Upon an election by EIX under this Section 6.2, benefits covered by
the election will be paid from the general funds of EIX (and not the Affiliate
that would otherwise pay the benefits), provided that EIX may require that as
between EIX and the Affiliate that would otherwise pay such benefits, the
Affiliate will be responsible to pay EIX for the assumption of such obligations
in accordance

12

--------------------------------------------------------------------------------




with funding arrangements determined by EIX at the time of election or any time
thereafter. To the extent such Affiliate fails to comply with such funding
arrangements or obtains any refund or offset of payments made from the Affiliate
to EIX without the consent of EIX, the Affiliate that would otherwise be
responsible for payment of benefits to the applicable Eligible Employee will
remain responsible for such benefits. EIX will effectuate any such election
pursuant to this Section 6.2 by providing written notice to the Administrator
and the applicable Affiliates regarding the effective date of such election, and
the benefits, Affiliates and Eligible Employees for which the election is
applicable. The funding arrangements established by EIX at the time of its
election, or from time to time thereafter, will set forth the method by which
the Affiliates will remit funds to EIX in consideration of benefit obligations
that are assumed by EIX.
6.3    Payment of Obligations Absolute
Subject to the Eligible Employee’s timely compliance with Section 10.1 and the
agreement contemplated thereby, each Employer’s obligation to make the payments
and the arrangements provided for herein shall be absolute and unconditional,
and shall not be affected by any circumstances, including, without limitation,
any offset, counterclaim, recoupment, defense, or other right which the Employer
may have against the Eligible Employee or anyone else. Each and every payment
made hereunder by an Employer shall be final, and the Employer shall not seek to
recover all or any part of such payment from the Eligible Employee or from
whomsoever may be entitled thereto, for any reasons whatsoever, except as
otherwise provided in Article 7 and subject to the Eligible Employee’s timely
compliance with Section 10.1 and the agreement contemplated thereby. Eligible
Employees shall not be obligated to seek other employment in mitigation of the
amounts payable or arrangements made under any provision of this Plan, and the
obtaining of any such other employment shall in no event effect any reduction of
an Employer’s obligations to make the payments and arrangements required to be
made under this Plan except as provided in Section 2.3.2(b). The foregoing
provisions of this Section 6.3 are subject to the provisions of Section 2.6 and
Section 10.9.
6.4    Other Benefit Plans
All payments, benefits and amounts provided under this Plan shall be in addition
to and not in substitution for any pension rights under EIX’s or other
Employer’s tax-qualified pension plans in which the Eligible Employee
participates, and any disability, workers’ compensation or EIX or other Employer
benefit plan distribution that an Eligible Employee is entitled to, under the
terms of any such plan, at the time his or her employment by his or her Employer
terminates. Notwithstanding the foregoing, this Plan shall not create an
inference that any duplicate payments shall be required, and notwithstanding
anything else contained herein to the contrary, any severance benefits otherwise
payable or deliverable under this Plan to a Participant shall be offset or
reduced by the amount of severance benefits payable or deliverable to the
Participant under any other plan, program, or agreement of or with EIX, the
Participant’s Employer, or their respective Affiliates. Payments received by a
person under this Plan shall not be deemed a part of the person’s compensation
for purposes of determining the person’s benefits under any employee welfare,
pension or other benefit plan or arrangement, if any, provided by an Employer,
except where explicitly provided under the terms of such plan or arrangement.

13

--------------------------------------------------------------------------------




6.5    Incapacity
If any person entitled to payments under this Plan is incapacitated and unable
to use such payments in his or her own best interest, EIX may direct that
payments (or any portion) be made to that person’s legal guardian or
conservator, or that person’s spouse, as an alternative to payment to the person
unable to use the payments. EIX will have no obligation to supervise the use of
such payments, and court-appointed guardianship or conservatorship may be
required.
6.6    Six-Month Delay
Notwithstanding any other provisions of the plan, any payment or benefit
otherwise required to be made after an Eligible Employee’s Separation from
Service that the Employer reasonably determines is subject to
Section 409A(a)(2)(B)(i) of the Code shall not be paid until the earlier of
(1) six months after the date of the Eligible Employee’s Separation from Service
or (2) the Eligible Employee’s death.
6.7    Termination of Employment
Notwithstanding anything else contained herein to the contrary, a Participant
shall not be deemed to have terminated employment or had a Separation from
Service if his or her employment by an Employer terminates but he or she
continues as an employee of another Affiliate.
6.8    Re-Employment
Notwithstanding anything else contained herein to the contrary, a Participant
shall have no right to severance benefits hereunder (pursuant to Sections 2.3 or
2.4 or otherwise) with respect to a termination of his or her employment if, in
connection with such termination, he or she is otherwise entitled to severance
benefits under this Plan but, prior to the payment or delivery (or commencement
of payment or delivery, as the case may be) of such benefits, the Participant
becomes re-employed by his or her Employer or by another Affiliate.
Notwithstanding anything else contained herein to the contrary, a Participant’s
right to continuing or additional benefits under this Plan (including any right
to continue participating in or receive benefits under a plan as provided for in
Section 2.3) shall automatically terminate (but the Participant shall have no
obligation to re-pay benefits previously paid) if the Participant becomes
re-employed by his or her Employer or by another Affiliate. If a Participant is
re-employed and his or her employment is subsequently terminated and the
Participant again becomes entitled to severance benefits under the terms of this
Plan in connection with such later termination of employment, the amount of cash
severance payments otherwise payable to the Participant pursuant to
Section 2.3.1 in connection with such later termination of employment shall be
reduced by the amount of any severance payments paid under this Plan to the
Participant within the 24 months prior to such later termination of employment
in connection with any prior termination of his or her employment.

14

--------------------------------------------------------------------------------




ARTICLE 7
CLAIMS AND REVIEW PROCEDURES
7.1    Claims Procedures
(a)    The Administrator will notify an Eligible Employee or his or her
Beneficiary (or person submitting a claim on behalf of an Eligible Employee or
Beneficiary) (a “claimant”) in writing, within 90 days after his or her written
application for benefits, of his or her eligibility or noneligibility for
benefits under the Plan. If the Administrator determines that a claimant is not
eligible for benefits or full benefits, the notice will set forth (1) the
specific reasons for the denial, (2) a specific reference to the provisions of
the Plan on which the denial is based, (3) a description of any additional
information or material necessary for the claimant to perfect his or her claim,
and a description of why it is needed, and (4) an explanation of the Plan’s
claims review procedure and other appropriate information as to the steps to be
taken if the claimant wishes to have the claim reviewed. If the Administrator
determines that there are special circumstances requiring additional time to
make a decision, the Administrator will notify the claimant of the special
circumstances and the date by which a decision is expected to be made, and may
extend the time for up to an additional 90-day period.
(b)    If a claimant is determined by the Administrator not to be eligible for
benefits, or if the claimant believes that he or she is entitled to greater or
different benefits, the claimant will have the opportunity to have the claim
reviewed by the Administrator by filing a petition for review with the
Administrator within 60 days after receipt of the notice issued by the
Administrator. Said petition will state the specific reasons which the claimant
believes entitle him or her to benefits or to greater or different benefits.
Within 60 days after receipt by the Administrator of the petition, the
Administrator will afford the claimant (and counsel, if any) an opportunity to
present his or her position to the Administrator in writing, and the claimant
(or counsel) will have the right to review the pertinent documents. The
Administrator will notify the claimant of its decision in writing within the
60-day period, stating specifically the basis of its decision, written in a
manner calculated to be understood by the claimant and the specific provisions
of the Plan on which the decision is based. If, due to special circumstances
(for example, because of the need for a hearing), the 60-day period is not
sufficient, the decision may be deferred for up to another 60-day period at the
election of the Administrator, but notice of this deferral will be given to the
claimant. In the event of the death of the Eligible Employee, the same
procedures will apply to the Eligible Employee’s Beneficiaries.
7.2    Dispute Arbitration
(a)    Effective as to any claims filed on or after June 19, 2014, final and
binding arbitration under this Section 7.2 shall be the sole remedy available to
a claimant after he or she has exhausted the claim and review procedures set
forth in Section 7.1. Furthermore, exhaustion by the claimant of the claim and
review procedures set forth in Section 7.1 is a mandatory prerequisite for
binding arbitration under this Section 7.2. Any arbitration or civil action
brought prior to the exhaustion of the claim and review procedures set forth in
Section 7.1 shall be remanded to the Administrator to permit the claim and
review procedures to be exhausted.
(b)    After a claimant has exhausted the claim and review procedures set forth
in Section 7.1, if the claimant is determined by the Administrator not to be
eligible for benefits, or if the

15

--------------------------------------------------------------------------------




claimant believes that he or she is entitled to greater or different benefits,
the claimant may submit his or her claim to final and binding arbitration under
this Section 7.2.
Any arbitration under this Section 7.2 will be held in Los Angeles County,
California, in accordance with the then-current JAMS Arbitration Rules and
Procedures for Employment Disputes (“JAMS Rules”) and under the Federal
Arbitration Act. The arbitration shall be before a sole arbitrator, selected by
mutual agreement of the parties. If the parties are unable to agree upon an
arbitrator, the arbitrator shall be selected by striking in accordance with the
then-current JAMS Rules from a list of arbitrators supplied by JAMS. Any and all
claims and/or defenses that would otherwise be available in a court of law will
be fully available to the parties. The arbitrator selected pursuant to this
paragraph (the “Arbitrator”) may order such discovery as is necessary for a full
and fair exploration of the issues and dispute, consistent with the expedited
nature of arbitration. The Arbitrator shall apply applicable substantive law to
resolve the dispute. To the fullest extent provided by federal law, the decision
rendered by the Administrator pursuant to the claim and review procedures set
forth in Section 7.1 shall be upheld by the Arbitrator unless the Arbitrator
determines that the Administrator abused its discretion. Notwithstanding the
preceding sentence, if (1) a Change in Control occurs, then a claim review
decision rendered by the Administrator within the three years following the
Change in Control shall, if it is challenged by the claimant in accordance with
this Section 7.2, be subject to de novo review by the Arbitrator, or (2) if the
claimant is determined by the Administrator not to be eligible for benefits on
account of the Administrator’s determination as to whether Cause, Disability or
Good Reason exists, then such decision rendered by the Administrator as to
whether Cause, Disability or Good Reason exists shall, if it is challenged by
the claimant in accordance with this Section 7.2, be subject to de novo review
by the Arbitrator. Subject to the applicable standard of review in the preceding
two sentences, the Arbitrator may grant any award or relief available under
applicable law that the Arbitrator deems just and equitable.
At the conclusion of the arbitration, the Arbitrator shall issue a written
decision that sets forth the essential findings and conclusions upon which the
Arbitrator’s award or decision is based. Any award or relief granted by the
Arbitrator hereunder shall be final and binding on the parties hereto, and may
be enforced by any court of competent jurisdiction. All costs unique to
arbitration (e.g., the Arbitrator’s fees and room fees) shall be paid by the
Administrator. The parties shall otherwise bear their own costs (e.g.,
attorneys’ fees, expert fees, witness fees, etc.). If, however, any party
prevails on a statutory claim that affords the prevailing party attorneys’ fees
and costs, then the Arbitrator may award reasonable fees and costs to the
prevailing party.
ARTICLE 8
SUCCESSORS AND ASSIGNMENT
8.1    Successors to an Employer
Subject to Section 8.2, each Employer will require any successor (whether direct
or indirect, by purchase, merger, consolidation, or otherwise) of all or
substantially all of the business and/or assets of the Employer or of any
division or subsidiary thereof (the business and/or assets of which constitute
at least fifty percent (50%) of the total business and/or assets of the
Employer) to expressly assume and agree to perform the Employer’s obligations
under this Plan in the same manner and to the same extent that the Employer
would be required to perform them if such succession had not taken place.

16

--------------------------------------------------------------------------------




8.2    Sale, Spin-Off, or Liquidation of an Employer
Except as provided in the following two sentences, if EIX sells (regardless of
whether pursuant to a stock sale or sale of all or substantially all of the
business and/or assets of the Employer), spins-off or liquidates an Employer
(other than EIX), this Plan shall be deemed to have been terminated as to all
Eligible Employees employed by that Employer and such Eligible Employees shall
have no further rights under this Plan and shall have no right to any payment or
benefits under this Plan in respect of such termination. If such a sale,
spin-off or liquidation occurs after a Potential Change in Control has occurred
(and the Board has not declared in good faith that the circumstances giving rise
to the Potential Change in Control will not result in an actual Change in
Control) or during a Protected Period, the preceding sentence shall not apply
with respect to any Eligible Employee who was employed immediately prior to the
Potential Change in Control or start of the Protected Period, as applicable, by
EIX or an Employer other than the Employer that is sold, spun off, or
liquidated. The first sentence of this Section 8.2 will not apply to an Eligible
Employee if (i) the Employer has entered a written agreement with the Eligible
Employee, (ii) the agreement has been approved by the CEO or the senior officer
of EIX responsible for Human Resources (or by EIX’s director responsible for
executive compensation if EIX does not have an officer responsible for Human
Resources other than the CEO), (iii) the agreement provides specific conditions
under which the Eligible Employee will be eligible for the benefits described in
Section 2.3 in connection with the sale or spin-off of the Employer, and (iv)
those conditions are met.
ARTICLE 9
ADMINISTRATION OF THE PLAN
9.1    Administrator Action
The Administrator shall act at meetings by affirmative vote of a majority of the
members of the Administrator. Any action permitted to be taken at a meeting may
be taken without a meeting if, prior to such action, a written consent to the
action is signed by all members of the Administrator and such written consent is
filed with the minutes of the proceedings of the Administrator. A member of the
Administrator shall not vote or act upon any matter which relates solely to
himself or herself as an Eligible Employee. The Chairman or any other member or
members of the Administrator designated by the Chairman may execute any
certificate or other written direction on behalf of the Administrator.
9.2    Powers and Duties of the Administrator
The Administrator shall enforce this Plan in accordance with its terms, shall be
charged with the general administration of this Plan, and shall have all powers
necessary to accomplish its purposes, including, but not by way of limitation,
the power and authority to do the following:
(a)    To determine eligibility for and participation in this Plan;
(b)    To construe and interpret the terms and provisions of this Plan;

17

--------------------------------------------------------------------------------




(c)    To compute and certify to the amount and kind of benefits payable to
Eligible Employees and their Beneficiaries, and to determine the amount of
withholding taxes to be deducted pursuant to Article 3;
(d)    To maintain all records that may be necessary for the administration of
this Plan;
(e)    To provide for the disclosure of all information and the filing or
provision of all reports and statements to Eligible Employees, Beneficiaries or
governmental agencies as shall be required by law;
(f)    To make and publish such rules for the regulation of this Plan and
procedures for the administration of this Plan as are not inconsistent with the
terms hereof; and
(g)    To appoint a plan administrator or any other agent (which may include,
without limitation, one or more employees of EIX), and to delegate to them such
powers and duties in connection with the administration of this Plan as the
Administrator may from time to time prescribe.
9.3    Plan Interpretation
The Administrator will administer the Plan and interpret, construe and apply its
provisions in accordance with its terms and will provide direction and oversight
as necessary to management, staff, or contractors to whom day-to-day Plan
operations may be delegated. The Administrator will establish, adopt or revise
such rules and regulations as it may deem necessary or advisable for the
administration of the Plan. The Administrator will interpret and construe the
Plan to comply with Section 409A of the Code. All decisions of the Administrator
will be final and binding.
9.4    Information
To enable the Administrator to perform its functions, each Employer shall supply
full and timely information to the Administrator on all matters relating to the
compensation of all Eligible Employees, their death or other cause of
termination, and such other pertinent facts as the Administrator may require.
9.5    Compensation, Expenses and Indemnity
The members of the Administrator shall serve without additional compensation for
their services hereunder beyond that which they are entitled as authorized by
the Board. The Administrator is authorized at the expense of EIX to employ such
legal counsel as it may deem advisable to assist in the performance of its
duties hereunder. EIX shall pay expenses and fees in connection with the
administration of this Plan. To the extent permitted by applicable law, EIX
shall indemnify and save harmless the Administrator and each member thereof, the
Board and each member thereof, and delegates of the Administrator who are
employees of EIX against any and all expenses, liabilities and claims, including
legal fees to defend against such liabilities and claims arising out of their
discharge in good faith of responsibilities under or incident to this Plan,
other than expenses and liabilities arising out of willful misconduct. This
indemnity shall not preclude

18

--------------------------------------------------------------------------------




such further indemnities as may be available under insurance purchased by EIX or
provided by EIX under any bylaw, agreement or otherwise, as such indemnities are
permitted under state law.
ARTICLE 10
MISCELLANEOUS
10.1    Release and Agreement
Notwithstanding anything else contained herein to the contrary, each Employer’s
obligation to pay benefits to an Eligible Employee is subject to the condition
precedent that the Eligible Employee execute, not later than 45 days after the
Eligible Employee’s receipt of the Severance Agreement, a valid and effective
Severance Agreement in the form attached hereto as Exhibit A (or such other
form, which is substantially the same as the form attached hereto as Exhibit A,
as the Administrator may require) and such executed agreement is received by EIX
and the Eligible Employee’s Employer no later than 52 days after the Eligible
Employee’s receipt of the Severance Agreement and is not revoked by the Eligible
Employee or otherwise rendered unenforceable by the Eligible Employee. EIX will
provide the applicable form of Severance Agreement to the Eligible Employee on
or before the seventh day following the Eligible Employee’s Termination Date.
EIX may modify the form of Severance Agreement from time to time to comply with
applicable laws, rules and regulations. If the 45-day period for the Eligible
Employee to consider the Severance Agreement plus any revocation period afforded
by applicable law (together, the “Release Period”) spans two different calendar
years, payment of the cash severance benefits pursuant to Section 2.3.1
(including any enhancement thereto pursuant to Section 2.4.1), shall be made
within the period of time prescribed by Section 2.3.1 but in the second of those
two calendar years and, to the extent required to avoid any tax, penalty or
interest under Section 409A of the Code, any benefit payment or reimbursement
pursuant to Sections 2.3.2 through 2.3.6 (including any enhancement thereto
pursuant to Sections 2.4.1 and 2.4.2) that would otherwise be paid in the first
of those two years shall not be paid until the second of those two years.
10.2    Term of the Plan
(a)    This Plan will commence on the Effective Date and shall continue in
effect through December 31, 2009. However, at the end of such initial period
and, if extended, at the end of each additional year thereafter, the term of
this Plan shall be extended automatically for one additional year, unless the
Administrator (or the Board) delivers written notice at least six months prior
to the end of such term, or extended term, to each Eligible Employee that this
Plan will not be extended, and if such notice is timely given this Plan will
terminate at the end of the term then in progress; provided, however, that this
provision for automatic extension shall have no application following a
Potential Change in Control (unless and until the Board declares in good faith
that the circumstances giving rise to the Potential Change in Control will not
result in an actual Change in Control) or a Change in Control, in which case the
provisions of Section 10.2(b) or Section 10.2(c), respectively, shall apply.
(b)    If a Potential Change in Control occurs, the Administrator (or the Board)
may not give notice that the term of this Plan will not be extended, or will not
be further extended, as the case may be, unless and until the Board declares in
good faith that the circumstances giving rise to the

19

--------------------------------------------------------------------------------




Potential Change in Control will not result in an actual Change in Control or an
actual Change in Control occurs.
(c)    In the event a Change in Control occurs during the initial or any
extended term, this Plan will remain in effect for the longer of: twenty-four
months beyond the month in which such Change in Control occurred; or
(1)    as to any Eligible Employee who incurs a Qualifying Termination Event,
until all obligations of each Employer hereunder to that Eligible Employee have
been fulfilled. Any subsequent Change in Control (“Subsequent Change in
Control”) that occurs during the initial or any extended term shall also
continue the term of this Plan until the later of:
(i)    twenty-four months beyond the month in which such Subsequent Change in
Control occurred; or
(ii)    as to any Eligible Employee who incurs a Qualifying Termination Event,
until all obligations of each Employer hereunder have been fulfilled to that
Eligible Employee; provided, however, that if a Subsequent Change in Control
occurs, it shall only be considered a Change in Control under this Plan if it
occurs no later than twenty-four months after the immediately preceding Change
in Control or Subsequent Change in Control.
(d)    The foregoing provisions of this Section 10.2 are subject to the
provisions of Section 8.2 as to any Eligible Employee that is employed by an
Employer that is sold or spun-off by EIX.
10.3    Employment Status
Except as may be provided under any other written agreement between an Eligible
Employee and his or her Employer, the employment of the Eligible Employee by his
or her Employer is “at will,” and may be terminated by either the Eligible
Employee or the Employer at any time, subject to applicable law. Payments made
under this Plan shall not give any person the right to any benefits provided to
persons retained in an Employer’s employ (such as, without limitation, health
and dental benefits). Except as may otherwise be required by law or set forth
specifically in such plans or as otherwise expressly provided in this Plan, such
benefits shall terminate as of the date the Eligible Employee’s employment by an
Employer terminates.
10.4    Gender, Singular and Plural
All pronouns and variations thereof will be deemed to refer to the masculine,
feminine, or neuter, as the identity of the person or persons may require. As
the context may require, the singular may be read as the plural and the plural
as the singular.
10.5    Validity
If any provision of the Plan is held invalid, void or unenforceable, the same
will not affect, in any respect whatsoever, the validity of any other provisions
of the Plan.

20

--------------------------------------------------------------------------------




10.6    Modification
The Administrator or the Board may from time to time amend this Plan in any way
it determines to be advisable; provided, however, that no such amendment shall
be effective without the consent of each affected Eligible Employee (or the
Eligible Employee’s legal representative) if it is adopted (a) after a Potential
Change in Control (unless and until the Board determines in good faith that the
circumstances giving rise to the Potential Change in Control will not result in
an actual Change in Control or an actual Change in Control occurs), or (b)
during a Protected Period. No provision of this Plan may be waived unless as to
an Eligible Employee such waiver is agreed to in writing and signed by the
Eligible Employee (or the Eligible Employee’s legal representative) and by an
authorized member of the Administrator (or the Board) or its designee or legal
representative.
10.7    Notice
For purposes of this Plan, notices, including Notice of Termination, and all
other communications provided for in this Plan shall be in writing and shall be
deemed to have been duly given when delivered or on the date stamped as received
by the U.S. Postal Service for delivery by certified or registered mail, postage
prepaid and addressed:
(a)    if to the Eligible Employee, to his or her latest address as reflected on
the records of EIX or his or her Employer, and
(b)    if to an Employer, to the attention of EIX’s Corporate Secretary at the
address of EIX’s principal executive offices; or to such other address as either
party may furnish to the other in writing for the delivery of notices to that
party, with specific reference to this Plan and the importance of the notice,
except that a notice of change of address shall be effective only upon receipt
by the other party.
10.8    Applicable Law
The Plan will be governed and construed in accordance with the laws of
California except where the laws of California are preempted by ERISA.
10.9    WARN Act
Benefits payable under this Plan are intended to satisfy, where applicable, any
EIX or other Employer’s obligations under the Federal Worker Adjustment and
Retraining Notification Act (“WARN”) and any similar obligations that EIX or any
other Employer may have under any successor or other federal or state severance
pay or pay continuation benefit statute (“Similar Severance Pay Law”). If it is
determined that severance or pay continuation obligations to or for the benefit
of the Eligible Employee exist under WARN or Similar Severance Pay Law that are
in addition to benefits payable under this Plan (the “Additional Payments”),
then the Eligible Employee’s entitlement to benefits payable in cash pursuant to
Section 2.3 or 2.4 shall be reduced by an aggregate amount equal to the
aggregate Additional Payments that it is determined the Eligible Employee is
entitled to receive, provided that the reduction shall not cause the Eligible
Employee’s aggregate benefit pursuant to Section 2.3.1 (giving effect to any
adjustment thereto pursuant to Section 2.4, if applicable under the
circumstances) to be less than the

21

--------------------------------------------------------------------------------




applicable Minimum Benefit. The Eligible Employee shall repay any amounts paid
under this Plan to which he or she was not entitled after giving effect to the
preceding sentence.
10.10    Statutes and Regulations
Any reference to a statute or regulation herein shall include any successor to
such statute or regulation.
IN WITNESS WHEREOF, EIX has caused its duly authorized executive to execute this
amended and restated Plan effective February 25, 2015.
 
 
EDISON INTERNATIONAL


 
 
 
 
 
/s/ Jacqueline Trapp
 
 
Jacqueline Trapp
Director, Executive Talent and Rewards




22

--------------------------------------------------------------------------------






EXHIBIT A
SEVERANCE AGREEMENT
This Severance Agreement (this “Agreement”) is made as of the _____ day of
__________, 20___, by and between [name], an individual (the “Individual”), and
Edison International, a California corporation (the “Company”), it provides for
a termination date of [date—usually the day after the last day on payroll] (the
“Termination Date”), and it is a severance agreement that includes a release, a
confidentiality agreement, and an agreement not to solicit employees or
customers, and certain other terms and conditions.
RECITALS
A.    The Individual and the Company have reached agreement on the termination
of the Individual's employment by the Company and/or one or more of its current
or former subsidiaries or affiliates (collectively, the Company and its current
or former subsidiaries and affiliates are referred to herein as the “Company
Group”).
B.    The Individual and the Company further desire to resolve all pending and
potential actions and issues between the Individual and each member of the
Company Group without the further expenditure of time and expense of litigation
and, for that reason, have entered into this Agreement.
C.    The Company maintains the Edison International 2008 Executive Severance
Plan (the “Plan”). The Company's (and/or another member of the Company Group's)
obligation to pay or continue paying severance benefits to the Individual under
and in accordance with the terms of the Plan, which benefits are summarized and
attached to this Agreement as Exhibit A (the “Severance Benefits”), is subject
to the requirement that the Company timely receive this Agreement from the
Individual and that the Individual does not revoke or otherwise render this
Agreement unenforceable.
AGREEMENT
In consideration of the covenants undertaken and the releases contained in this
Agreement, and the Individual's right to receive the Severance Benefits, the
Individual and the Company agree as follows:
1.    Termination of Employment
The Individual and the Company agree that the Individual's employment by the
Company and/or one or more of the other members of the Company Group is
terminated effective the Termination Date. Accordingly, the Individual hereby
resigns any and all of his or her positions, offices, and/or directorships with
each entity in the Company Group and any employment agreement(s) between the
Individual and one or more members of the Company Group be, and they hereby are,
terminated effective the Termination Date.

A-1



--------------------------------------------------------------------------------






2.    Severance Benefit
The Company and/or the appropriate member of the Company Group will pay to the
Individual the Severance Benefits in accordance with the terms of the Plan.
3.    Release by the Individual
Except for those obligations created by or arising out of this Agreement, the
Individual on behalf of himself or herself, his or her descendants, dependents,
heirs, executors, administrators, assigns, and successors, and each of them,
hereby covenants not to sue and fully releases and discharges the Company, its
parent (if any), the Company's subsidiaries and affiliates, past and present,
and each of them, as well as its and their trustees, directors, officers,
agents, attorneys, insurers, employees, benefit plans, benefit plan fiduciaries,
stockholders, representatives, assigns, and successors, past and present, and
each of them, hereinafter together and collectively referred to as “Releasees,”
with respect to and from any and all claims, wages, demands, rights, liens,
agreements, contracts, covenants, actions, suits, causes of action, obligations,
debts, costs, expenses, attorneys' fees, damages, judgments, orders and
liabilities of whatever kind or nature in law, equity or otherwise, whether now
known or unknown, suspected or unsuspected, and whether or not concealed or
hidden, which he or she now owns or holds or he or she has at any time
heretofore owned or held or may in the future hold as against said Releasees,
arising out of or in any way connected with the Individual's employment
relationship with any member of the Company Group, or the termination of his or
her employment or any other transactions, occurrences, acts or omissions or any
loss, damage or injury whatever, known or unknown, suspected or unsuspected,
resulting from any act or omission by or on the part of said Releasees, or any
of them, committed or omitted prior to the date of this Agreement including,
without limiting the generality of the foregoing, any claim under Section 1981
of the Civil Rights Act of 1866, Title VII of the Civil Rights Act of 1964, the
Age Discrimination in Employment Act, the Americans with Disabilities Act, the
Family and Medical Leave Act of 1993, the Worker Adjustment and Retraining
Notification Act, the California Fair Employment and Housing Act, the California
Family Rights Act, the California Worker Adjustment and Retraining Notification
Act, the California Labor Code, any other claim under any other federal, state
or local law or regulation, and any other claim for severance pay, bonus or
incentive pay, sick leave, holiday pay, vacation pay, life insurance, health or
medical insurance or any other fringe benefit, medical expenses, or disability
(except vested benefits that the Individual may be entitled to receive as
outlined in Exhibit A hereto, or vested benefits that the Individual may be
entitled to receive, if any, under and in accordance with the terms of the
Southern California Edison Company Retirement Plan or other qualified Company
Group pension plan, Edison 401(k) Savings Plan, Medical Program, Dental Program,
Vision Care Plan, Health Care Reimbursement Account Program, Dependent Care
Reimbursement Account Program, and Employee Assistance Program). Exhibit A is
incorporated herein by this reference. Nothing in this Agreement should be
construed to release claims that cannot be released as a matter of law.
4.    Known and Unknown Claims
It is the intention of the Individual and the Company in executing this
instrument that the same shall be effective as a bar to each and every claim,
demand and cause of action hereinabove specified. In furtherance of this
intention, the Individual hereby expressly waives

A-2



--------------------------------------------------------------------------------






any and all rights and benefits conferred upon him or her by the provisions of
SECTION 1542 OF THE CALIFORNIA CIVIL CODE and expressly consents that this
Agreement shall be given full force and effect according to each and all of its
express terms and provisions, including those related to unknown and unsuspected
claims, demands and causes of action, if any, as well as those relating to any
other claims, demands and causes of action hereinabove specified. SECTION 1542
provides: “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES
NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.” The Individual acknowledges that he or she may
hereafter discover claims or facts in addition to or different from those which
he or she now knows or believes to exist with respect to the subject matter of
this Agreement and which, if known or suspected at the time of executing this
Agreement, may have materially affected this settlement. Nevertheless, the
Individual hereby waives any right, claim or cause of action that might arise as
a result of such different or additional claims or facts. The Individual
acknowledges that he or she understands the significance and consequence of such
release and such specific waiver of SECTION 1542.
5.    Other Waiver by the Individual
The Individual expressly acknowledges and agrees that, by entering into this
Agreement, he or she is waiving any and all rights or claims that he or she may
have arising under the Age Discrimination in Employment Act of 1967, as amended,
which have arisen on or before the date of execution of this Agreement.
6.    Confidentiality
The Individual represents and covenants that he or she has not previously and
that he or she will not at any time, unless compelled by lawful process,
disclose or use for his or her own benefit or purposes or the benefit or
purposes of any other person, firm, partnership, joint venture, association,
corporation or other business organization, entity or enterprise other than the
Company, any trade secrets, or other confidential data or information relating
to customers, development programs, costs, marketing, trading, investment, sales
activities, promotion, credit and financial data, financing methods, or plans of
any member of the Company Group; provided that the foregoing shall not apply to
information which is generally known to the industry or the public other than as
a result of the Individual's breach of this covenant. The Individual agrees that
he or she will return to the Company immediately all memoranda, books, papers,
plans, information, letters and other data, and all copies thereof or therefrom,
in any way relating to the business of any entity within the Company Group,
except that he or she may retain personal notes, notebooks and diaries that do
not contain confidential information of the type described in the preceding
sentence. The Individual further agrees that he or she will not retain or use
for his or her account at any time any trade names, trademark or other
proprietary business designation used or owned in connection with the business
of any entity within the Company Group.
7.    No Solicitation
The Individual represents and covenants that he or she has not previously and
that during the period commencing on the date hereof and ending on the second
anniversary of the

A-3



--------------------------------------------------------------------------------






date hereof (the “Limitation Period”) he or she will not influence or attempt to
influence customers of any entity within the Company Group (as it may now or in
the future be composed), either directly or indirectly, to divert their business
away from the Company Group to any individual, partnership, firm, corporation or
other entity then in competition with the business of any entity within the
Company Group. The Individual represents and covenants that he or she has not
previously and that he or she will not at any time during the Limitation Period
directly or indirectly solicit any person who is then, or at any time within six
months prior thereto was, an employee of an entity within the Company Group who
earned annually $25,000 or more as an employee of such entity during the last
six months of his or her own employment to work for any business, individual,
partnership, firm, corporation, or other entity then in competition with the
business of any entity within the Company Group.
8.    Representations by the Individual
The Individual further expressly acknowledges, represents, and agrees that:
a.    He or she was not otherwise entitled to the Severance Benefits (in the
event that the Individual is entitled to severance or pay continuation benefits
under any federal or state law, including without limitation the Worker
Adjustment and Retraining Notification Act ("WARN") or similar state law, the
Individual acknowledges, represents and agrees that he or she was not otherwise
entitled the level of Severance Benefits being offered and that such benefits
exceed the minimum required statutory level of benefits that he or she may have
otherwise been entitled to);
b.    His or her right to receive the Severance Benefits is consideration for
his or her agreements herein and the Severance Benefits (to the extent that they
exceed any minimum required statutory level of benefits under WARN or otherwise)
would not be paid if he or she did not execute and deliver this Agreement;
c.    If, despite the Individual's release of claims as stated herein, it is
determined that other severance or pay continuation obligations to or for the
benefit of the Individual exist under WARN or similar state law (the “Additional
Payments”), the Individual's entitlement to the Severance Benefits payable in
cash shall be reduced by an aggregate amount equal to the aggregate Additional
Payments that it is determined the Individual is entitled to receive, provided
that the Individual will be entitled to the Minimum Benefit specified in Section
2.6 of the Plan, which Minimum Benefit the Individual agrees is, in and of
itself, good and sufficient consideration for the Individual’s agreements and
releases set forth in this Agreement;
d.    To the extent the Individual receives cash Severance Benefits that the
Individual was not entitled to receive for any reason (including, without
limitation, due to reduction for the Additional Payments), the Individual
acknowledges, represents and agrees that he or she will promptly return the full
amount of the excess payments;
e.    The restrictions on him or her which are set forth in Sections 6 and 7 are
reasonable;

A-4



--------------------------------------------------------------------------------






f.    The Severance Benefits are subject to termination or reduction pursuant to
Sections 2.6 and 10.9 of the Plan, provided that in all cases the Individual
will be entitled to the Minimum Benefit specified in Section 2.6 of the Plan,
which Minimum Benefit the Individual agrees is, in and of itself, good and
sufficient consideration for the Individual’s agreements and releases set forth
in this Agreement;
g.    He or she was orally advised by the Company and is hereby advised in
writing by this Agreement to consult with an attorney before signing this
Agreement;
h.    He or she was given a copy of this Agreement prior to the date of its
execution, and informed that he or she had up to forty-five (45) days within
which to consider the Agreement; if he or she signs this Agreement before the
end of such forty-five (45) day period, he or she will have done so voluntarily
and with full knowledge that he or she is waiving his or her right to have
forty-five (45) days to consider this Agreement; and in the event that there are
any changes to this Agreement, he or she agrees that no changes, whether
material or immaterial, will restart the running of the forty-five (45) day
period;
i.    He or she was informed that he or she has seven (7) days following the
date of execution of the Agreement in which to revoke the Agreement; and
j.    He or she has had the opportunity to consult with his or her advisors and
attorneys regarding this Agreement (including, without limitation, its terms,
conditions, and effects) and represents that he or she has so consulted with
such advisors and attorneys.
9.    Confidentiality of the Agreement
The parties agree that the terms and conditions of this Agreement shall remain
confidential as between the parties and they shall not, except as required by
law, disclose them to any other person other than family members, and legal and
financial advisors. Without limiting the generality of the foregoing, the
parties will not respond to or in any way participate in or contribute to any
public discussion, notice or other publicity concerning, or in any way relating
to, execution of this Agreement or the events (including any negotiations) which
led to the termination of the Individual's employment. Without limiting the
generality of the foregoing, the Individual specifically agrees that he or she
shall not disclose information regarding this Agreement or the termination of
his or her employment to any current or former employee of any entity in the
Company Group (other than the Company's executive officers), except to the
extent required by law or authorized in writing by the Company's General
Counsel. The Individual hereby agrees that disclosure by him or her of any of
the terms and conditions of this Agreement in violation of the foregoing shall
constitute and be treated as a material breach of this Agreement.
10.    No Prior Assignment or Transfer
The Individual warrants and represents to the Company that he or she has not
heretofore assigned or transferred to any person not a party to this Agreement
any released matter or any part or portion thereof and he or she shall defend,
indemnify and hold harmless the Releasees from and against any claim (including
the payment of attorneys' fees and costs

A-5



--------------------------------------------------------------------------------






actually incurred whether or not litigation is commenced) based on or in
connection with or arising out of any such assignment or transfer made,
purported or claimed.
11.    No Further Employment Rights
The Individual and the Company acknowledge that any employment relationship
between the Individual and the Company Group terminated on the Termination Date,
and that they have no further employment or contractual relationship except as
may arise out of this Agreement and that the Individual waives any right or
claim to reinstatement as an employee of any member of the Company Group. In the
event any member of the Company Group receives inquiries about the Individual
from prospective employers, such member shall provide to such persons or
entities only the following information: confirmation of the Individual's
employment dates, position history, salary history, and that the Individual's
employment with the Company Group was mutually terminated.
12.    Taxes
The Individual agrees that he or she shall be exclusively liable for the payment
of all federal and state taxes which may be due as the result of the
consideration that he or she receives pursuant to this Agreement and the
Individual hereby represents that he or she shall make payments on such taxes at
the time and in the amount required of him or her. In addition, the Individual
hereby agrees fully to defend, indemnify and hold harmless Releasees and each of
them from payment of taxes or penalties that are required of them by any
government agency at any time as the result of payment of the consideration set
forth herein. The Individual further agrees to provide the Releasees and each of
them with any tax information that they or it may reasonably request.
13.    Beneficiaries and Successors
Each Releasee shall be deemed to be a beneficiary of the Individual's promises
and representations made herein. In the event of a merger, consolidation, or
transfer or sale of all or substantially all of the assets of the Company with
or to any other individual(s) or entity, this Agreement shall inure to the
benefit of such successor. In the event of a merger, transfer or sale of the
stock or assets of an entity in the Company Group that results in such entity
not continuing as a member of the Company Group, the Individual's promises and
representations made herein shall continue to inure to the benefit of such
entity as well as the Company.
14.    Entire Agreement
This instrument constitutes and contains the entire agreement and understanding
concerning the Individual's relationship with the Company Group, the termination
of the Individual's employment, and the other subject matters addressed herein
between the parties, and supersedes and replaces all prior negotiations and all
agreements proposed or otherwise, whether written or oral, concerning the
subject matters hereof. This is an integrated document.
Notwithstanding the foregoing paragraph, any obligations of the Individual
regarding confidentiality, trade secrets, inventions, no solicitation, or
similar matters under an

A-6



--------------------------------------------------------------------------------






existing agreement or policy to which the Individual is a party or otherwise
bound (“Additional Obligations”) shall continue in effect and, to that end, such
Additional Obligations are outside of the scope of the foregoing paragraph. The
provisions of this Agreement pertaining to confidentiality, trade secrets,
inventions, no solicitation, or similar matters are in addition to (and not in
lieu of) any such Additional Obligations.
15.    Revocability
The Individual may revoke this Agreement in its entirety during the seven
(7) days following execution of this Agreement by the Individual. Any revocation
of this Agreement must be in writing, clearly state that it is a revocation of
this Agreement, and be hand delivered to, or delivered in such a manner to
ensure receipt by, the General Counsel of the Company during the revocation
period. This Agreement will become effective, enforceable, and irrevocable upon
seven (7) days following its execution by the Individual, unless it is revoked
during the seven-day period.
16.    Severability
If any provision of this Agreement or the application thereof is held invalid,
the invalidity shall not affect other provisions or applications of this
Agreement which can be given effect without the invalid provisions or
applications and to this end the provisions of this Agreement are declared to be
severable.
17.    Governing Law
This Agreement shall be deemed to have been executed and delivered within the
State of California, and the rights and obligations of the parties hereunder
shall be construed and enforced in accordance with, and governed by, the laws of
the State of California without regard to principles of conflict of laws.
18.    Mandatory Arbitration
Except for the injunctive relief provided for in the last paragraph of this
Section 18, any dispute or controversy between the Individual, on the one hand,
and the Company (or any other Releasee), on the other hand, in any way arising
out of, related to, or connected with this Agreement or the subject matter
thereof, or arising out of or related to any other dispute between the
Individual and the Company or any other member of the Company Group, now or in
the future, shall be resolved through: (a) the claims and arbitration provisions
contained in Article 7 of the Plan, to the extent the dispute or controversy
involves the Severance Benefits or any other benefits under the Plan; (b) the
claims and dispute resolution provisions of the applicable benefit plan, to the
extent the dispute or controversy involves any claim not released under this
Agreement with respect to a benefit plan that is (i) sponsored or maintained by
the Company or any other member of the Company Group and (ii) subject to the
Employee Retirement Income Security Act of 1974; or (c) final and binding
arbitration in accordance with the arbitration provisions in the following
paragraph, for other disputes or controversies.
    

A-7



--------------------------------------------------------------------------------






Any arbitration under this Section 18 will be held in Los Angeles County,
California, in accordance with the then-current JAMS Arbitration Rules and
Procedures for Employment Disputes (“JAMS Rules”) and under the Federal
Arbitration Act. The arbitration shall be before a sole arbitrator, selected by
mutual agreement of the parties. If the parties are unable to agree upon an
arbitrator, the arbitrator shall be selected by striking in accordance with the
then-current JAMS Rules from a list of arbitrators supplied by JAMS. Any and all
claims and/or defenses that would otherwise be available in a court of law will
be fully available to the parties. The arbitrator selected pursuant to this
paragraph (the “Arbitrator”) may order such discovery as is necessary for a full
and fair exploration of the issues and dispute, consistent with the expedited
nature of arbitration. The Arbitrator shall apply applicable substantive law to
resolve the dispute. At the conclusion of the arbitration, the Arbitrator shall
issue a written decision that sets forth the essential findings and conclusions
upon which the Arbitrator’s award or decision is based. Any award or relief
granted by the Arbitrator hereunder shall be final and binding on the parties
hereto, and may be enforced by any court of competent jurisdiction. All costs
unique to arbitration (e.g., the Arbitrator’s fees and room fees) shall be paid
by the Company. The parties shall otherwise bear their own costs (e.g.,
attorneys’ fees, expert fees, witness fees, etc.). If, however, any party
prevails on a statutory claim that affords the prevailing party attorneys’ fees
and costs, then the Arbitrator may award reasonable fees and costs to the
prevailing party.
It is further agreed that the Company will or would suffer irreparable injury if
the Individual were to breach Section 6 or 7 of this Agreement and that,
regardless of the dispute resolution provisions set forth in the foregoing
paragraphs, the Company would by reason of such breach or potential breach be
entitled to injunctive relief in a court of appropriate jurisdiction, and the
Individual further consents and stipulates to the entry of such injunctive
relief in such a court prohibiting the Individual from engaging in any act,
conduct, or relationship in violation of, or that would reasonably result in a
violation of, this Agreement.
19.    Counterparts, Headings
This Agreement may be executed in counterparts, and each counterpart, when
executed, shall have the efficacy of a signed original. Photographic copies of
such signed counterparts may be used in lieu of the originals for any purpose.
The headings in this Agreement are only for convenience and ease of reference
and are not to be considered in construction or interpretation.
20.    Waiver, Amendment
Failure to insist upon strict compliance with any of the terms, covenants, or
conditions hereof shall not be deemed a waiver of such term, covenant, or
condition, nor shall any waiver or relinquishment of, or failure to insist upon
strict compliance with, any right or power hereunder at any one or more times be
deemed a waiver or relinquishment of such right or power at any other time or
times. No waiver shall be binding unless in writing and signed by the party
waiving the breach. No amendment of any term or provision of this Agreement
shall be binding unless in writing and signed by all parties to this Agreement.

A-8



--------------------------------------------------------------------------------






21.    No Presumption
In entering this Agreement, the parties represent that they have had full
opportunity to consult with attorneys of their own choice, that the parties have
completely read and understood the terms of this Agreement and voluntarily
accepted such terms. If an ambiguity or question of intent or interpretation
arises, this Agreement will be construed as if drafted jointly by the parties,
and no presumption or burden of proof will arise favoring or disfavoring any
party because it or its representatives drafted any of the provisions of this
Agreement.
22.    Additional Acts
All parties agree to cooperate fully and to execute any and all supplementary
documents and to take all additional actions that may be necessary or
appropriate to give full force to the basic terms and intent of this Agreement
and which are not inconsistent with its terms.
[The remainder of this page has intentionally been left blank.]

A-9



--------------------------------------------------------------------------------






I have read the foregoing Agreement and I accept and agree to the provisions it
contains and hereby execute it voluntarily with full understanding of its
consequences.


EXECUTED on this ______ day of _________________ at         
______________________ (County and State where agreement is signed).
The Individual Signature:     
Print Name:     


EXECUTED on this ______ day of _________________ at         
        ______________________ (County and State where agreement is signed).
Edison International

By:     
Print Name:     
Title:     












A-10

